Case 2:15-cv-06541-CCC-MF Document 142 Filed 09/24/19 Page 1 of 1 PageID: 3070

                                                                                                                                             Charles M. Lizza
                                                                                                                                       Phone: (973) 286-6715
                                                                                                                                         Fax: (973) 286-6815
                                                                                                                                             clizza@saul.com
                                                                                                                                                 www.saul.com



 VIA ECF                                                                                         September 24, 2019

 The Honorable Cathy L. Waldor, U.S.M.J.
 United States District Court
 King Fed. Bldg. & U.S. Courthouse
 50 Walnut St.
 Newark, New Jersey 07101

       Re:            Merck Sharp & Dohme Corp., et al. v. Actavis Laboratories FL, Inc.
                      Civil Action No. 15-6541 (CCC)(CLW)

 Dear Judge Waldor:

         This firm, together with Sidley Austin LLP, represents plaintiffs Merck Sharp & Dohme
 Corp., Cubist Pharmaceuticals LLC, Optimer Pharmaceuticals LLC, MSD Investment Holdings
 (Ireland), and MSD International GmbH (collectively, “Plaintiffs”) in the above-captioned
 matter.

         We write pursuant to L. Civ. R. 101.1(c)(5) to withdraw the pro hac vice admission of
 John P. Wisse, who was admitted pro hac vice in the above-captioned matter on behalf of
 Plaintiffs (D.I. 55). Saul Ewing Arnstein & Lehr LLP and Sidley Austin will continue to serve
 as counsel for Plaintiffs. If this meets with the Court’s approval, we respectfully request that
 Your Honor sign the below form of endorsement and have it entered on the docket.

         Thank you for Your Honor’s kind attention to this matter.

                                                                          Respectfully yours,




                                                                          Charles M. Lizza

 cc:     All Counsel (via e-mail)

 IT IS SO ORDERED that the pro hac vice admission of John P. Wisse is withdrawn.


 _____________________________
 Hon. Cathy L. Waldor, U.S.M.J.




             One Riverfront Plaza, Suite 1520      N e w a r k , N J 0 7 1 0 2 -5 4 2 6      Phone: (973) 286-6700      Fax: (973) 286-6800

       DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                       A DELAWARE LIMITED LIABILITY PARTNERSHIP
